DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities: it is not known what limitations are to be Examined regarding the aforementioned Claims. See below for the appropriate interpretation that will be utilized per this Action:
Claim 13: Claim 13 will be interpreted as including the limitations of Claim 1, or rather “the refrigeration cycle of Claim 1” in Claim 13 will be interpreted as a shorthand version of the limitations of Claim 1.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “air chambers” as claimed. For example, structural detail of air chambers are not shown in any drawing in order to have a proper understanding of the disclosed invention.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitations:
Segment of claim 2, the claim limitation “transmissive sound suppressing member” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “member” coupled with functional language “absorbs” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 2 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

“transmissive sound suppressing member” has been interpreted to a stack of a sound absorbing and a vibration damping materials together (paragraph [94]).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 4, 6, 8 including the depending claims 2, 3, 5, 7, 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the portion comprising a portion of connection to the expansion device”. It is not clear what the structure of a portion of connection is. The bolded phrase makes the claimed limitations indefinite, because, it is not clear the bolded phrase refers to which structural limitation.
Claim 4 recites “within a range of 5 cm from the portion of connection of the pipe, the portion of connection being connection to the expansion device”. It is not clear what the structure of a portion of connection is. The bolded phrase makes the claimed limitations indefinite, because, it is not clear the bolded phrase refers to which section of the pipe, and it is not clear which section is connected to the expansion valve.
Claims 6, 8 recite “the transmissive sound suppressing member is formed with a sound absorbing material including air chambers”. It is not clear where air chambers are disposed with respect to the location of the transmissive sound suppressing member. The bolded phrase makes the claimed limitations indefinite, because, the specification does not clearly define what the structure of air chambers and their locations.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirota (JP-2002243312-A).

Claim 1: Hirota discloses a refrigeration cycle apparatus (i.e., paragraph [1]: refrigeration cycle of an air conditioner) comprising: 
an expansion device (i.e., expansion valve unit 2) including a valve body (i.e., valve body 20), the valve body (i.e., 20) being configured to control a flow rate of refrigerant (i.e., limitation “to control a flow rate of refrigerant”; is Functional language intended use);
a pipe (i.e., refrigerant pipe 5) connected to the expansion device (i.e., 2) to extend along moving directions (i.e., see FIG.1), in controlling the flow rate of the refrigerant (i.e., limitation “controlling the flow rate of the refrigerant”; is Functional  being configured to allow the refrigerant to pass therethrough (i.e., limitation “to allow the refrigerant to pass therethrough”; is Functional language intended use);
a transmissive sound suppressing member (i.e., damping member 62 used as transmissive sound suppressing member) positioned at a first region (i.e., annotated by examiner in FIG.6) and a second region (i.e., annotated by examiner in FIG.6), 
the first region (i.e., annotated by examiner in FIG.6) being defined on an outer side (i.e., outer side is inherent; see annotated FIG.6) of the pipe (i.e., 5), the first region covering a tip (i.e., tip is inherent, paragraph [26]: expansion valve is covered on the outside by valve soundproof cover 61 of the damping member 62; see annotated FIG.6) of the valve body of the expansion device (i.e., 2), 
the second region (i.e., annotated by examiner in FIG.6) being continuous to the first region (i.e., annotated by examiner in FIG.6) and being defined on an outer side of a portion (i.e., outer side of a portion is inherent; to clarify, second region covers outer side of a portion of the pipe, see annotated FIG.6) of the pipe (i.e., 5), the portion comprising a portion of connection (i.e., based on the broadest reasonable interpretation, portion of connection is interpreted to be a portion of the pipe where connects to the valve; see annotated FIG.6) to the expansion device (i.e., 2), 
	the second region (i.e., annotated by examiner in FIG.6) being a region at which, when refrigerant of gas-liquid two-phase state (i.e., the gas-liquid refrigerant flows through the expansion valve; see paragraph [26]) passes through the pipe (i.e., 5), a dense part of compressional wave of sound (i.e., to clarify, compressional wave is a 
[AltContent: textbox (R2)][AltContent: textbox (R1)][AltContent: arrow][AltContent: textbox (5)][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    918
    720
    media_image1.png
    Greyscale

Claim 2: Hirota discloses the apparatus as claimed in claim 1, wherein the transmissive sound suppressing member (i.e., 62, paragraph [27]: laminated structure in which the damping material is sandwiched) absorbs audible band sound and ultrasonic band sound (i.e., limitation “absorbs audible band sound and ultrasonic band sound”; is Functional language intended use).

Claim 5: Hirota discloses the apparatus as claimed in claim 1, wherein the transmissive sound suppressing member (i.e., 62) covers entire circumferences (i.e., as shown in annotated FIG.6; soundproof cover 61 of the damping member 62 covers both regions) of the first region (i.e., annotated by examiner in FIG.6) and the second region (i.e., annotated by examiner in FIG.6).  

Claim 13: Hirota discloses the apparatus as claimed in claim 1, an electric apparatus (i.e., to clarify; refrigeration cycle of an air conditioner is an example of an electric apparatus).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hirota (JP-2002243312-A), in view of Ohura (20190032978 A1).

Claim 3: Hirota discloses the apparatus as claimed in claim 1, but is silent concerning the expansion device is an electric expansion valve.
	However, it is extremely well-known in the art an expansion valve is an electric expansion valve as an evidence provided by Ohura. Ohura teaches a refrigeration apparatus including an expansion valve, for example, the valve can be an electric 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Hirota to include the expansion device is an electric expansion valve as taught by Ohura in order to adjust amount of the refrigerant flowing through.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hirota (JP-2002243312-A).

Claim 4: Hirota discloses the apparatus as claimed in claim 1, wherein the region at which the dense part of compressional wave of sound (i.e., to clarify, compressional wave is a longitudinal wave such as a sound wave propagated by the elastic compression of the medium; medium such as refrigerant flow of Hirota) is present inside the pipe (i.e., 5), the portion of connection (i.e., based on the broadest reasonable interpretation, portion of connection is interpreted to be the portion of the pipe where connects to the valve) being connection to the expansion device (i.e., 2).
Hirota discloses the claimed limitations in claim 4, except for the dense part of compressional wave of sound is present inside the pipe is within a range of 5 cm from the portion of connection of the pipe. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Hirota to include an optimum range of within 5 cm as matter of design choice depending on the required length of the pipe, since it has been held that where .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirota (JP-2002243312-A), in view of Kim (20160138671 A1).

Claim 6: Hirota discloses the apparatus as claimed in claim 1, wherein the transmissive sound suppressing member (i.e., 62) is formed with a sound absorbing material (i.e., shaped damping material 54 used as sound absorbing material).

Hirota discloses the claimed limitations in claim 6, but fails to disclose including air chambers. 
However, Kim teaches air chamber (i.e., paragraph [22]: air chamber is applied to the valve) for the purpose of improving vibration isolation property thereby preventing vibration and penetration sound (paragraph [22]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Hirota to include air chamber as taught by Kim in order to improve vibration isolation property thereby preventing vibration and penetration sound.

.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hirota (JP-2002243312-A), in view of Wright (2829861).

Claim 7: Hirota discloses the apparatus as claimed in claim 1, wherein the transmissive sound suppressing member (i.e., 62) is formed with a vibration damping material (i.e., vibration damping plate used as vibration damping material; paragraph [27]).

Hirota discloses the claimed limitations in claim 7, but fails to disclose containing a dielectric material that converts vibration into heat.  
	However, Wright teaches dielectric material (i.e., column 2 lines 34-40: dielectric material so as to also be sound absorbing) that converts vibration into heat (i.e., limitation “converts vibration into heat”; is Functional language intended use) for the purpose of further improve sound absorbing (column 2 lines 34-40).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hirota (JP-2002243312-A), in view of Kim (20160138671 A1), and further in view of Wright (2829861).

Claim 8: Hirota discloses the apparatus as claimed in claim 1, wherein the transmissive sound suppressing member (i.e., 62), and  -4-Attorney Docket No. 129A_794_TN
wherein a layer of the vibration damping material (i.e., vibration damping plate 53 of the damping material 54 used as a layer of the vibration damping material; paragraph [27]) forms an outermost portion (i.e., as shown in FIG.5 layers 52, 53 are on the outer portion of soundproof cover of the vibration damping member) of the transmissive sound suppressing member (i.e., 62).  

    PNG
    media_image2.png
    504
    414
    media_image2.png
    Greyscale

Hirota discloses the claimed limitations in claim 8, but fails to disclose two layers including a sound absorbing material including air chambers and a vibration damping material containing a dielectric material.

However, Kim teaches air chamber (i.e., paragraph [22]: air chamber is applied to the valve) for the purpose of improving vibration isolation property thereby preventing vibration and penetration sound (paragraph [22]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Hirota to include air chamber as taught by Kim in order to improve vibration isolation property thereby preventing vibration and penetration sound.

Further, Kim lacks multiple air chambers. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Hirota in view of Kim to include multiple air chambers in order to further improve dynamic characteristics at a high frequency to be reduced (paragraph [22] of Kim), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. Please note that in the instant application, the applicant does not disclose any criticality for the claimed limitations (Duplication of parts: MPEP 2144.04 VI-B).
	
Further, Wright teaches dielectric material (i.e., column 2 lines 34-40: dielectric material so as to also be sound absorbing) that converts vibration into heat (i.e., limitation “converts vibration into heat”; is Functional language intended use) for the purpose of further improve sound absorbing (column 2 lines 34-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Hirota to include a dielectric material as taught by Wright in order to further improve sound absorbing.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hirota (JP-2002243312-A), in view of Kim (20160138671 A1), and further in view of Miyazono (JP-2003171820-A).

Claim 9: Hirota as modified further fails to disclose the sound absorbing material is formed with pulp-based fiber.  
	However, Miyazono teaches fiber (i.e., paragraph [1]: the invention relates to a fiber having vibration damping and sound absorption properties) for the purpose of obtaining excellent lightness and workability and having excellent vibration damping performance and sound absorption performance (paragraph [1]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Hirota to include pulp-based fiber as taught by Miyazono in order to obtain excellent lightness and workability and to have excellent vibration damping performance and sound absorption performance.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hirota (JP-2002243312-A), in view of Wright (2829861), and further in view of Yoshinaka (20090278293 A1).

Claim 10: Hirota as modified discloses the apparatus as claimed in claim 7, further fails to disclose the vibration damping material is formed with the dielectric material kneaded into a polyester- based resin.
	However, producing a vibration damping material is well-known as an evidence provided by Yoshinaka. Yoshinaka teaches the vibration damping material is formed with the dielectric material kneaded into a polyester- based resin (i.e., paragraphs [12] [97]: vibration damping material in which mica is incorporated as a filler into a polyester 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Hirota to include forming the vibration damping material with the dielectric material kneaded into a polyester- based resin as taught by Yoshinaka in order to provide a vibration damping material which has high versatility, is lightweight, and exhibits a more excellent vibration-damping ability.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hirota (JP-2002243312-A), in view of Kim (20160138671 A1), further in view of Kon (20170305208 A1), and further in view of Bologna (20140349534 A1).

Claim 11: Hirota as modified discloses the apparatus as claimed in claim 9, further fails to disclose the sound absorbing material is formed with an anti-mold agent.
	However, Bologna’s invention relates to a method for manufacturing a multifunctional structure as regards multilayer structures on a fiber base (abstract, paragraph [56]). Bologna teaches anti-mold agent (i.e., antibacterial or anti-mold structure; paragraph [112]: term functionalized structure can refer for example to improved anti-mold properties) for the purpose of preventing mold formation and bacterial growth.
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hirota (JP-2002243312-A), in view of Wright (2829861), further in view of Yoshinaka (20090278293 A1), and further in view of Miyazono (JP-2003171820-A).

Claim 12: Hirota as modified discloses the apparatus as claimed in claim 10, further fails to disclose the vibration damping material is formed with a piezoelectric material.  
	However, Miyazono teaches the vibration damping material is formed with a piezoelectric material (i.e., vibration damping and sound absorbing material which is composed of a piezoelectric polymer material; see paragraph [7]) for the purpose of obtaining a material being excellent in lightness and workability such that it can be processed into a fabric structure so as to obtain desired vibration damping and sound absorbing performance (paragraph [37]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Hirota to include a piezoelectric material as taught by Miyazono in order to obtain a material being excellent in lightness and workability such that it can be processed into a .

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to an air conditioning apparatus:
Ohura (20190011157 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        



/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763